Citation Nr: 1526738	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a March 2002 rating decision that denied service connection for asthma should be revised or reversed on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an increased rating for left knee quadriceps tendonitis with traction osteophytes, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee quadriceps tendonitis with traction osteophytes, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1976, January 1979 to October 1980 and March 2003 to August 2004. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  It is not shown that the correct facts, as they were known at the time, were not before VA or that statutory or regulatory provisions extant at the time were incorrectly applied in the unappealed March 2002 rating decision that denied service connection for asthma.

2.  The Veteran's left knee disability is manifested by pain with some impairment of motion; flexion is not limited to 30 degrees or less; extension is not limited to 5 degrees; and there is no slight recurrent subluxation or lateral instability.

3.  The Veteran's right knee disability is manifested by pain with some impairment of motion; flexion is not limited to 30 degrees or less; extension is not limited to 5 degrees; and there is no slight recurrent subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  There was no CUE in the March 2002 rating decision in that it denied service connection for asthma, and that decision remains final based on evidence then of record.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d) (2014).

2.  The criteria for a disability rating in excess of 10 percent for left knee quadriceps tendonitis with traction osteophytes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5024-5010 (2014).

3.  The criteria for a disability rating in excess of 10 percent for right knee quadriceps tendonitis with traction osteophytes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5024-5010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159.  However, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  A September 2009 letter provided adequate notice as to the requirements to substantiate the claims for increased ratings for the Veteran's service connected knees.  

The duty to assist has also been met.  VA has obtained the Veteran's service, VA and private treatment records; assisted him in obtaining evidence; and obtained VA medical opinions and examinations.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Clear and Unmistakable Error

A March 2002 rating decision denied service connection for asthma; no new and material evidence was received in the year following (a January 2006 rating decision confirmed the denial of service connection for asthma, finding that no new and material evidence had been submitted).  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The Veteran did not appeal the March 2002 decision and it became final.  See 38 U.S.C.A. § 7105.  

Generally, a decision of the RO that is not timely appealed becomes final and binding based on the evidence of record at the time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  An exception to this finality rule occurs when CUE is found in a prior RO decision.  If the evidence establishes such CUE, the prior decision will be reversed or revised; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The mere misinterpretation of facts also does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the March 2002 rating decision.  38 C.F.R. § 3.105.

The Veteran argues that the March 2002 rating decision which denied service connection for asthma was clearly and unmistakably erroneous because service connection should have been granted based on the evidence of record at that time.  Specifically, he maintains that exposure to dirt and dust while serving as a crane operator as well as exertion and exercise in service caused his onset of asthma.  He claims that he was not on profile for asthma when he entered service and "VA failed to consider" his profile for asthma during service.  See October 2010 VA Form 9, Appeal to Board of Veterans' Appeals (substantive appeal.)  Alternatively, the Veteran argues that, as a crane operator, he was constantly exposed to dust which aggravated his asthma condition.  See August 2009 VA Form 21-4138, Statement in Support of Claim.  

As a threshold matter, the Board finds the arguments advanced by the Veteran alleging clear and unmistakable error have been conveyed with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  The Board will therefore adjudicate the merits of his appeal.  

The Veteran argues that the evidence (he was not on profile for asthma at activation and was put on profile for asthma during service) is sufficient to establish service connection.  Review of the record shows that the correct facts, as they were known at the time, were before the adjudicator.  The profile for asthma identified by the Veteran in his motion for CUE (as well as his updated service treatment and personnel records and private treatment records during his active duty and reserve service) was listed among the evidence considered by the RO in the March 2002 rating decision.  Reading the allegation most broadly, the Veteran essentially has presented an argument of CUE based upon a theory that the RO incorrectly weighed and evaluated the evidence.  In other words, his CUE motion rests on an argument that the March 2002 rating decision should have been decided in his favor.  This does not rise to the stringent definition of CUE.  As noted, this theory cannot form a basis for a claim of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Notably, additional (post March 2002) treatment records submitted by the Veteran (including service treatment records for a subsequent period of active duty from March 2003 to August 2004) in connection with his present claim were not generated until after the March 2002 rating decision and, thus, were not available for review at that time.  

Based on the evidence, it cannot be found that the March 2002 rating decision which denied service connection for asthma was undebatably incorrect.  The RO considered the correct facts and correctly applied the pertinent law and regulations then in effect.  Any disagreement about how the facts were weighed or evaluated does not constitute a factual or legal basis for a CUE claim.  

Considering the pleadings of CUE, for the reasons articulated, the March 2002 rating decision was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, there has been no material change in the Veteran's left or right knee disabilities, and uniform evaluations are warranted.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Each service-connected knee disorder is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Code 5024-5010 [for tenosynovitis-traumatic arthritis].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  Code 5024 provides that tenosynovitis will be rated on limitation of motion of the affected parts as degenerative arthritis.  38 C.F.R. § 4.71a.  Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is also to be rated as degenerative arthritis.  Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for X-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Code 5003.  (For the purpose of rating disability from arthritis, a knee is considered a major joint.  38 C.F.R. § 4.45(f)).  Notably, the Veteran has not reported experiencing any incapacitating exacerbations.

The appropriate Codes for the knee joint are Codes 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under Code 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under Code 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

A knee disability can be rated for both limitation of leg flexion under Code 5260 and limitation of leg extension under Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Under Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257. 

Based on a review of the evidence, the Board finds that the schedular criteria for a rating greater than 10 percent for the Veteran's service-connected left or right knee disabilities are not met or nearly approximated.  On September 2009 VA joints examination, the Veteran had left and right knee flexion to 120 degrees and normal extension to 0 degrees, even with repetitive use testing.  He also had no instability of either knee.  The only functional loss was pain, stiffness and weakness of both knees, each compensated with the 10 percent ratings assigned.  Similarly, on September 2014 VA joints examination, the Veteran had bilateral knee flexion to 130 degrees and normal (0 degrees) of extension with no objective evidence of painful motion.  After repetitive-use testing, he had 120 degrees of bilateral knee flexion and normal extension to 0 degrees.  This examination report also showed no instability of either knee.  Thus, the criteria for an increased rating under Code 5260 for limitation of flexion and/or under Code 5261 for limitation of extension are not met for either knee.  Further, as there is no evidence instability in either knee, a separate rating under Codes 5257 is also not warranted.  

Upon review of the VA examination reports and the Veteran's VA and private treatment records (showing ongoing treatment for knee complaints), the Board finds that the schedular criteria for higher ratings under 38 C.F.R. § 4.71a for his service-connected left or right knee disabilities are not met.

The Board has also considered the Veteran's lay statements that his knee disabilities are worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The discussion above reflects that the symptoms of the Veteran's bilateral knee disabilities are primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the knee disabilities provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

That Board has also considered that the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, the Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has indicated that his knee disabilities interfere with his employment, he has not appealed a December 2014 rating decision which denied TDIU.  Accordingly, the matter of entitlement to a TDIU rating is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal to establish CUE in an March 2002 rating decision that denied service connection for asthma is denied.

A rating in excess of 10 percent for left knee quadriceps tendonitis with traction osteophytes is not warranted.  

A rating in excess of 10 percent for right knee quadriceps tendonitis with traction osteophytes is not warranted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


